Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 07/28/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
2.          The drawings filed on 02/26/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

(s) 1-2, 6-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phililips et al. (Pub. No. 2015/0015876), in view of Frantz et al. (U.S. Pub. No. 2003/0157523). Hereafter “Phililips”, “Frantz”. 
             Regarding Claim 1, Phililips teaches
             a selected quantity of substantially non-photobleaching, ([0141].  Note: “no degradation from photobleaching” is not different from non-photobleaching), fluorescent particles dispersed, ([0119, 0125].  Note: small, solid-state photoluminescent compositions, or luminophores is not different from fluorescent particles); 
             However, Phililips does not teach a solid matrix.  Frantz teach a solid matrix, ([0005]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Phililips by having a solid matrix in order to implement device more conveniently.
             Further, the limitation “the solid fluorescence standard is fabricated by a process that includes dispersing the fluorescent particles in a liquid adhesive, and curing the adhesive to form the solid matrix” is a method/process of fabricating/making a component/apparatus/device, such as producing, removing, providing … is not germane to the issue of patentability of the device itself.  Therefore, these limitations have not been given patentable weight.
           In addition, a "product by process" or “method for producing” or “for fabricating” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17. See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" 
             For the above reasons, the limitation “the solid fluorescence standard is fabricated by a process that includes dispersing the fluorescent particles in a liquid adhesive, and curing the adhesive to form the solid matrix” is not considered.  
             
             Regarding Claim 2, Phililips teaches the fluorescent particles are one or more of quantum dots, powdered fluorescent glass, or fluorescent plastic, ([0119]).

             Regarding Claim 6, Phililips teaches he substantially non-photobleaching fluorescent particles are evenly dispersed in the liquid adhesive before and after curing, ([0123, 0132]).

             Regarding Claim 7, Phililips teaches the substantially non-photobleaching fluorescent particles are included in the solid matrix at a concentration adapted for providing a defined emission intensity at a selected wavelength and excitation intensity, ([0114, 0127]).

 Regarding Claims 8-10, although Phililips does not teach a concentration of about 0.01 pg/ml to about 10 µg/ml, or about 0.05 µg/ml to about 1 µg/ml, or about 0.075 µg/ml to about 0.2 µg/ml, the selection of concentration range or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate concentration for the benefit of system.  It has been held that where the In re Aller, 105 USPQ 233.  
   Regarding Claims 11-13, 16-17, Phililips teaches  the    substantially    non-photobleaching fluorescent particles absorb and emit light in the range of about 350 nm to 850 nm, a first quantum dot that absorbs in a range of about 450 nm to about 550 nm and that emits in a range of about 500 nm to 630 nm, a second quantum dot that absorbs in a range of about 550 nm to about 650 nm and that emits in a range of about 630 nm to 720 nm, (figures 6-9, [0114, 141]).    Further, selection of absorb and emit light in the range about 350 nm to 850 nm, or 500 nm to 630 nm, or 630 nm to 720 nm, or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate range for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
   Regarding Claim 14, Phililips teaches  the    substantially    non-photobleaching fluorescent particles are a mixture of different substantially non-photobleaching fluorescent particles of at least two different colors such that the mixture has a combined emissions spectrum that substantially matches an emissions spectrum of a selected fluorophore, (figure 10, [0114, 0127, 0141]).
               Regarding Claim 18 discloses limitation “the solid fluorescence standard is fabricated as a sheet that is trimmable to yield one or more sections sized to be disposed in an instrument in need of calibration or sized to be disposed in an accessory that fits in an instrument in need of calibration”.  The claim is a method for producing a device, which depends on a device claim 1.

              Further, claim 18 is a "product by process" or “method for producing” or “for fabricating” claim, and is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17. See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the method, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e).
             For the above reasons, the limitation “the solid fluorescence standard is fabricated as a sheet that is trimmable to yield one or more sections sized to be disposed in an instrument in need of calibration or sized to be disposed in an accessory that fits in an instrument in need of calibration” is not considered.  

                Regarding Claim 19, Phililips teaches the liquid adhesive with the fluorescent particles dispersed therein is disposed in one or more portions of a self-contained analysis device or pouch prior to curing, (figure 1, elements 112, 104.  [0127], lines 20-26). 


6.          Claim(s) 3-5, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Phililips et al. (Pub. No. 2015/0015876), in view of Frantz et al. (U.S. Pub. No. 2003/0157523), further in view of Casey et al. (2014/0339474). Hereafter “Phililips”, “Frantz”, “Casey”. 
             Regarding Claims 3-5, Phililips teaches the adhesive is a low viscosity, substantially optically transparent, solvent-free, radiation curable adhesive, ([0125].  Polymer gels, agarose gels, acrylamide gels, optical grade epoxies, and/or other are not different from a low viscosity, substantially optically transparent).  Although Phililips does not teach a viscosity of 10-100 centipoise at 15-25 °C, or 15-25 centipoise at 15-25 °C  prior to curing, Casey teaches, ([0106]).  Casey also teaches the adhesive is a low viscosity, ([0106]), substantially optically transparent, ([0123]), solvent-free, ([0122]), radiation curable adhesive, ([0017]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Phililips by having a low viscosity, substantially optically transparent, solvent-free, radiation curable adhesive in order to implement an efficient solid fluorescence standard.  
    Further, selection of viscosity of a range centipoise at a range of temperature or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate range for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

             Regarding Claim 20, Phililips teaches

             a selected quantity of substantially non-photobleaching, ([0141].  Note: “no degradation from photobleaching” is not different from non-photobleaching), fluorescent particles dispersed, ([0119, 0125].  Note: Small, solid-state photoluminescent compositions or luminophores is not different from fluorescent particles), the liquid adhesive being cured with the selected quantity of substantially non-photobleaching fluorescent particles dispersed in the liquid adhesive, (0119, 0123-0125.  Luminnophores are not different from fluorescent particles.  Luminnophores suspended in an epoxy semi-solid material medium.  An epoxy is not different from liquid adhesive),
             the substantially non-photobleaching fluorescent particles are evenly dispersed in the liquid adhesive before and after, ([0125]).
             However, Phililips does not teach a solid matrix.  Frantz teach a solid matrix, ([0005]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Phililips by having a solid matrix in order to implement device more conveniently.
             Further, Casey also teaches the liquid adhesive is cured, ([0007, 0015, 0073, 0077, 0079]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Phililips by having the liquid adhesive being cured in order to implement a curable composition.




Allowable Subject Matter
7.          Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 15. 
9.          As claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious a solid fluorescence standard, comprising a selected quantity of substantially non-photobleaching fluorescent particles dispersed in the solid matrix; wherein the solid fluorescence standard is fabricated by a process that includes dispersing the fluorescent particles in a liquid adhesive, and curing the adhesive to form the solid matrix; wherein the substantially non-photobleaching fluorescent particles are a mixture of different substantially non-photobleaching fluorescent particles of at least two different colors such that the mixture has a combined emissions spectrum that substantially matches an emissions spectrum of a selected fluorophore; wherein the mixture is determined by solving for an over-determined set of equations, wherein Y = AX, and X is determined by solving for X using the least squares method: X = (AtA)^-1AtY wherein: T indicates a matrix transpose, X is a vector solution, representing an optical concentration for each of the different substantially non-photobleaching fluorescent particles,Y is the vector of the spectra of the substantially non-photobleaching fluorescent particle that is to be approximated, and A is a matrix comprised of basis vectors for each of the different substantially 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 18, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877